      Case 2:15-cr-00707-SRB Document 560 Filed 07/12/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1200
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                        IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
     United States of America,                             No. CR-15-00707-01-PHX-SRB
13
                           Plaintiff,
14                                                   MOTION FOR LEAVE TO FILE SUR-
              v.                                                REPLY
15
16   Abdul Malik Abdul Kareem,
17                         Defendant.
18
19          The United States, through undersigned counsel, respectfully request the Court
20   grant it leave to file a sur-reply to address new arguments and allegations in defendant
21   Kareem’s Reply to Government’s Response to Defendant’s Supplemental Motion for New
22   Trial (CR 559) and Declaration of Daniel D. Maynard (CR 559-1.). In his reply, Kareem
23   asserted new arguments that were not part of his original Supplemental Motion (CR 505)
24   or his Addendum to the motion (CR 543) and attached a new, 19-page declaration from
25   counsel, Daniel D. Maynard. The Maynard Declaration contains counsel’s interpretations
26   of various pieces of evidence and testimony not previously addressed in the Supplemental
27   Motion or Addendum. The declaration contains self-serving interpretations and argument
28   that add to the content of the Reply without causing it to further exceed the page limit. The
      Case 2:15-cr-00707-SRB Document 560 Filed 07/12/19 Page 2 of 4




 1   inclusion of new arguments and factual allegations has deprived the government an
 2   opportunity to respond to those matters. Therefore, the government respectfully requests
 3   leave to file a sur-reply to address the new arguments and allegations. Cf. United States v.
 4   Graves, 925 F.3d 1036, 1039 n.2 (9th Cir. 2019) (considering new argument when issue
 5   fully developed after supplemental briefing); Eberle v. City of Anaheim, 901 F.2d 814, 818
 6   (9th Cir. 1990) (“[A]ppellants cannot raise a new issue for the first time in their reply
 7   briefs.”).
 8          Specifically, Kareem advances the following new arguments and allegations in the
 9   Reply that were not set forth in the Supplemental Motion or the Addendum:
10          1.     The government used Saabir Nurse’s phone records during the trial against
11   Abdul Khabir Wahid; therefore, the information from the phone would have been relevant
12   to Kareem’s defense in his trial. (CR 559 at 7.)
13          2.     The government called Mustafa Hassan during Kareem’s trial to testify about
14   Kareem’s having been with Simpson and Soofi on April 30, 2015, in order to create the
15   implication “that they were together planning the attack.” (CR 559 at 4.)
16          3.     The content from Nurse’s phone showed that Nurse visited Wahid’s
17   apartment on May 6, 2015, at 2:27 a.m. Further, the content “confirms that Kareem did
18   not communicate much with Nurse and it further shows the relationship between Nurse
19   and Wahid.” (CR 559 at 7.)
20          4.     Nurse’s travel out of the country from May 28, 2015, until September 26,
21   2015, “was material to bolster the argument . . . that he did not need a job and one could
22   infer that he left the country due to his concern about the Garland attack until he learned
23   that Kareem had been arrested.” (CR 559 at 7-8.)
24          5.     Special Agent Whitson testified during the Kareem trial that FBI agents again
25   interviewed Nurse following a meeting Whitson held with those agents after the discovery
26   of the letter from Simpson to Nurse. No documentation of those interviews has been
27   produced. (CR 559 at 9; 559-1 at 6.)
28


                                                -2-
          Case 2:15-cr-00707-SRB Document 560 Filed 07/12/19 Page 3 of 4




 1            6.    Special Agent Kim Jensen testified during the Wahid trial about the
 2   importance of the FBI’s having learned that Wahid gave Nurse a key and an envelope
 3   believed to contain the title to Simpson’s car and a letter from Simpson to Nurse. “Based
 4   on SA Jensen’s testimony, it is only logical that the FBI conducted further investigation in
 5   to Nurse before Kareem’s trial or it should have to explain why not. . . . [I]t appears the
 6   FBI purposely may have waited until after Kareem’s trial to conduct its investigation of
 7   Nurse.” (CR 559 at 9-10.)
 8            7.    The defense received no explanation on why the tactical intel report
 9   (previously described as a “lookout”) was created in March 2015. If Simpson was under
10   surveillance in March 2015 it would “show little connection between Simpson and Kareem
11   and put the lie to much of [A.S.’s] testimony.” (CR 559 at 10-11.)
12            8.    “The testimony of [A.S.] in Wahid is inconsistent with his testimony in
13   Kareem’s case . . . .” (CR 559 at 13; 559-1 at 16.)
14            9.    The prosecutor’s opening statement in the Hendricks trial is a party
15   admission, and “logic suggests that having made a statement to one effect on a given issue
16   should estop that party from later asserting a contrary position.” (CR 559 at 14 n.2.)
17            The government respectfully disagrees with the foregoing new arguments and
18   allegations. Further none of the issues presented falls within the scope of the government’s
19   discovery obligations under Rule 16, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v.
20   United States, 405 U.S. 150 (1972), or any other doctrine.
21   //
22
     //
23
     //
24
25   //
26   //
27
     //
28


                                                 -3-
      Case 2:15-cr-00707-SRB Document 560 Filed 07/12/19 Page 4 of 4




 1          Given the inaccuracies of the new arguments set forth in the reply, the government
 2   respectfully requests leave to file a sur-reply addressing those arguments. Undersigned
 3   counsel have contacted Daniel Drake, counsel for the defendant, who stated the defense
 4   does not object to this motion.
 5          Respectfully submitted this 12th day of July, 2019.
 6                                                    MICHAEL BAILEY
                                                      United States Attorney
 7                                                    District of Arizona
 8                                                    s/ Kristen Brook
                                                      s/ Joseph E. Koehler
 9                                                    KRISTEN BROOK
                                                      JOSEPH E. KOEHLER
10                                                    Assistant U.S. Attorneys
11
12                                 CERTIFICATE OF SERVICE

13          I hereby certify that on the 12th day of July, 2019, I electronically filed the
     foregoing with the Clerk of Court using the CM/ECF system, and that true and accurate
14   copies have been transmitted electronically to counsel for the defendant via the ECF
     system.
15   Daniel Drake & Daniel Maynard, Attorneys for Defendant
16   By: /s Joseph E. Koehler
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
